Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 August 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “and/or” on the last line is duplicative in light of “comprises at least one of” on lines 3-4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 & 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klementis et al. (DE 10 2012 202529).
Regarding claim 1, Klementis teaches a composite component for securing a permanent magnet 3 inside a rotor laminated core 12 of an electrical machine (¶[0036]), the composite component comprising: 
a connecting element (clamping unit) 5 comprising a thermoplastic (abstract; ¶[0026]); 
and a permanent magnet 3 which is secured inside the connecting element 2, wherein the connecting element 5 includes an outer fixing structure (dovetail/frame) 53/54 for securing the connecting element 5 inside a receptacle (recess) 7 of the rotor laminated core (¶[0032]-¶[0033]; ¶[0066]-¶[0067]; Figs.2a&3a-3b).  

    PNG
    media_image1.png
    476
    478
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    701
    391
    media_image2.png
    Greyscale

Regarding claim 2, a product-by-process claim, the permanent magnet 3 is encapsulated by the thermoplastic of the connecting element 5 (¶[0040]). With respect to the process of “injection molding”, per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 3, a product-by-process claim, with respect to the claimed structure, the permanent magnet 3 is inserted into the connecting element 5 in that the permanent magnet 3 is surrounded by the connecting element 5, i.e., by frame 54 (¶[0066]-¶[0067]; Figs.3a-3b).

Regarding claim 5, the connecting element 5 is “substantially cuboidal” [sic] (i.e., frame 54 is generally rectangular); and the fixing structure (including dovetails 53) is arranged on outer sides of the connecting element 5 situated opposite one another (Fig.3a).
Regarding claim 6, the fixing structure is arranged circumferentially on outer sides of the connecting element situated opposite one another and on a further outer side which is arranged between the outer sides situated opposite one another (i.e., along side 312 and heads 32; Figs.4a-4e).
Regarding claim 7, Klementis teaches a rotor laminated core 12 for an electrical machine  (¶[0036]), the rotor laminated core comprising a composite component for securing a permanent magnet 3 inside a rotor laminated core of an electrical machine, the composite component comprising: a connecting element (clamping unit) 5 comprising a thermoplastic (abstract; ¶[0026]); and a permanent magnet 3 secured inside the connecting element 5; wherein the connecting element includes an outer fixing structure (dovetail/frame) 53/54 for securing the connecting element inside a receptacle (recess) 7 of the rotor laminated core (¶[0032]-¶[0033], ¶[0066]-¶[0067]; Figs.2a&3a-3b).  
Regarding claim 8, Klementis teaches an electrical machine comprising: a rotor laminated core 12 (¶[0036]) comprising a composite component for securing a permanent magnet 3 inside a rotor laminated core 12 of an electrical machine, the composite component comprising: a connecting element (clamping unit) 5 comprising a thermoplastic (abstract; ¶[0026]); and a permanent magnet 3 secured inside the connecting element; wherein the 
Regarding claim 9, Klementis teaches a method for producing a rotor laminated core 12 for an electrical machine (¶[0036]), the method comprising: securing a plurality of permanent magnets 3 inside connecting elements (clamping units) 5;  
providing a stacked rotor laminated core 21 having receptacles (recesses) 7 for the connecting elements 5 (¶[0032]); and 
inserting the connecting elements 5 with the permanent magnets 3 therein into the receptacle of the stacked rotor laminated core (¶[0033]) ; 
wherein the connecting elements 5 comprise a thermoplastic (abstract; ¶[0026]); 
the connecting elements 5 each have an outer fixing structure (dovetail/frame) 53/54 for securing the connecting elements inside the receptacles 7 of the rotor laminated core 21(¶[0030], ¶[0066]); and 
the permanent magnets 3 are either encapsulated by injection molding the thermoplastic of the connecting element 5 or are inserted into the connecting elements (i.e., permanent magnets encapsulated, overmolded or cast in thermoplastic connecting elements; claim 4, ¶[0012], ¶[0026]-¶[0027]). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (JP 2005-012859) in view of Diekjakobs et al. (DE 10 2011 119512).
Regarding claim 1, Oki teaches a composite component for securing a permanent magnet 5 inside a rotor laminated core 3 of an electrical machine (Fig.1), the composite component comprising: 
a connecting element (coating layer) 7 (abstract; ¶[0026]); 
and a permanent magnet 5 which is secured inside the connecting element 7, wherein the connecting element 7 includes an outer fixing structure (triangular grooves, not numbered) for securing the connecting element 7 inside a receptacle (magnet insertion hole) 4 of the rotor laminated core (abstract, ¶[0007], ¶[0016], ¶[0021]; Figs.3-4).  

    PNG
    media_image3.png
    470
    689
    media_image3.png
    Greyscale

Oki’s connecting element (coating layer) 7 comprises a resin, rubber or the like (¶[0014]), not a “thermoplastic”.
But, Diekjakobs teaches a composite component for securing a permanent magnet 28 inside a rotor laminated core 18 of an electrical machine (¶[0027]), the composite component 
Thus, it would have been obvious before the effective filing date to make Oki’s connecting element from thermoplastic since Diekjakobs teaches this material was suitable for securing magnets inside the receptacle to enable large tolerances and precise positioning. 
Regarding claim 2, a product-by-process claim, Oki’s coating 7 surrounds (i.e., encapsulates) the magnet 5 and the grooves may be formed by injection molding (¶[0016]). Similarly, Diekjakobs’ coating surrounds the magnet (¶[0029). With respect to the process of “injection molding”, per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 3, a product-by-process claim, with respect to the claimed structure, the permanent magnet 5 of Oki is inserted into the connecting element 7 in that the permanent magnet is surrounded by the connecting element (Figs.3-4). Similarly, Diekjakobs’ coating surrounds the magnet (¶[0029). 

Regarding claim 5, Oki’s connecting element is “substantially cuboidal”; and the fixing structure (grooves) is arranged on outer sides of the connecting element situated opposite one another (Figs.3-4).
Regarding claim 7, Oki teaches a rotor laminated core 3 for an electrical machine, the rotor laminated core comprising a composite component for securing a permanent magnet 5 inside a rotor laminated core of an electrical machine, the composite component comprising: a connecting element  (coating layer) 7; and a permanent magnet 5 secured inside the connecting element; wherein the connecting element includes an outer fixing structure (grooves) for securing the connecting element inside a receptacle (magnet insertion hole) 4 of the rotor laminated core (abstract, ¶[0007], ¶[0016], ¶[0021]; Figs.3-4). Oki’s connecting element (coating layer) 7 comprises a resin, rubber or the like (¶[0014]), not a “thermoplastic”.  But, Diekjakobs teaches a composite component for securing a permanent magnet 28 inside a rotor laminated core 18 of an electrical machine (¶[0027]), the composite component comprising a connecting element (coating) 30 comprising a thermoplastic (abstract; ¶[0015]; ¶[0027]-¶[0030]) which secures the magnet inside a receptacle (pocket) 20 of the rotor laminated core, thereby enabling large tolerances and precise positioning of the magnets (¶[0013]; (Figs.1-3).  Thus, it would have been obvious before the effective filing date to make Oki’s connecting element from thermoplastic since Diekjakobs teaches this material was suitable for securing magnets inside the receptacle to enable large tolerances and precise positioning. 
.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (EP 2249460) in view of Klementis et al. (DE 10 2012 202529). 
Regarding claim 1, Carlsson teaches a composite component (positioning substrate) P for securing a permanent magnet M inside a rotor laminated core (rotor body) 1 of an electrical machine, the composite component comprising: 
a connecting element (elastic fixation structure/rectangular drawer) 9 (¶[0010]-¶[0014]; ¶[0024]); 


    PNG
    media_image4.png
    392
    516
    media_image4.png
    Greyscale

Carlsson teaches the connecting element (rectangular drawer) 9 may comprise a plastic (¶[0018]), not a thermoplastic, per se.
But, Klementis teaches a composite component for securing a permanent magnet 3 inside a rotor laminated core 12 of an electrical machine (¶[0036]), the composite component comprising: a connecting element (clamping unit) 5 comprising a thermoplastic (abstract; ¶[0026]); and a permanent magnet 3 which is secured inside the connecting element 2, wherein the connecting element 5 includes an outer fixing structure (dovetail/frame) 53/54 for securing the connecting element 5 inside a receptacle (recess) 7 of the rotor laminated core (¶[0032]-¶[0033]; ¶[0066]-¶[0067]; Figs.2a&3a-3b).  The thermoplastic material forming the connecting element (clamping unit) 5 has a low cost to manufacture, provides robust mounting of the magnet (¶[0026]) and reduces effects of vibration (¶[0027]). 

Regarding claim 2, a product-by-process claim, in the combination, the permanent magnet M of Carlsson is “encapsulated” by the connecting element (elastic fixation structure/rectangular drawer) 9 since the magnet is inserted therein (¶[0029]) and Klementis further teaches a thermoplastic connecting element, where the permanent magnet 3 is encapsulated by the thermoplastic of the connecting element 5 (¶[0040]). With respect to the process of “injection molding”, per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 3, a product-by-process claim, with respect to the claimed structure, the permanent magnet M of Carlsson is “encapsulated” by the connecting element (elastic fixation structure/rectangular drawer) 9 since the magnet is inserted therein (¶[0029]).
Regarding claim 4, the outer fixing structure (elastic profiles) 19 of Carlsson’s connecting element comprises at least one of bulging transverse profiled portions (Figs.3-4) 
and/or convex side walls (Figs.3-4). 

Regarding claim 6, Carlsson’s fixing structure (elastic profile) 19 is arranged circumferentially on outer sides of the connecting element 9 situated opposite one another (Figs.1&3-4), and on a further outer side which is arranged between the outer sides situated opposite one another (i.e., rigid stop 17 & snap protrusions 18, ¶[0032]; Fig.3).
Regarding claim 7, Carlsson teaches a rotor laminated core (rotor body) 1 for an electrical machine, the rotor laminated core comprising a composite component (positioning substrate) P for securing a permanent magnet M inside a rotor laminated core (rotor body) 1 of an electrical machine, the composite component comprising: 
a connecting element (elastic fixation structure/rectangular drawer) 9 (¶[0010]-¶[0014]; ¶[0024]); 
and a permanent magnet M secured inside the connecting element 9, wherein the connecting element includes an outer fixing structure (walls 10/11 with elastic profiles 19) for securing the connecting element inside a receptacle of the rotor laminated core (abstract; ¶[0025]-¶[0029]; Fig.1). 
Carlsson teaches the connecting element (rectangular drawer) 9 may comprise a plastic (¶[0018]), not a thermoplastic, per se.
But, Klementis teaches a composite component for securing a permanent magnet 3 inside a rotor laminated core 12 of an electrical machine (¶[0036]), the composite component comprising: a connecting element (clamping unit) 5 comprising a thermoplastic (abstract; ¶[0026]); and a permanent magnet 3 which is secured inside the connecting element 2, wherein 
 Thus, it would have been obvious before the effective filing date to make Carlsson’s connecting element from a thermoplastic since Klementis teaches thermoplastic material was desirable for its low cost to manufacture and for providing robust mounting of the magnet.  
Regarding claim 8, Carlsson teaches an electrical machine comprising: a rotor laminated core (rotor body) 1 comprising a composite component (positioning substrate) P for securing a permanent magnet M inside a rotor laminated core (rotor body) 1 of an electrical machine, the composite component comprising: 
a connecting element (elastic fixation structure/rectangular drawer) 9 (¶[0010]-¶[0014]; ¶[0024]); 
and a permanent magnet M secured inside the connecting element 9, wherein the connecting element includes an outer fixing structure (walls 10/11 with elastic profiles 19) for securing the connecting element inside a receptacle of the rotor laminated core (abstract; ¶[0025]-¶[0029]; Fig.1). 
Carlsson teaches the connecting element (rectangular drawer) 9 may comprise a plastic (¶[0018]), not a thermoplastic, per se.
But, Klementis teaches a composite component for securing a permanent magnet 3 inside a rotor laminated core 12 of an electrical machine (¶[0036]), the composite component comprising: a connecting element (clamping unit) 5 comprising a thermoplastic (abstract; 
 Thus, it would have been obvious before the effective filing date to make Carlsson’s connecting element from a thermoplastic since Klementis teaches thermoplastic material was desirable for its low cost to manufacture and for providing robust mounting of the magnet.  
Regarding claim 9, Carlsson teaches a method for producing a rotor laminated core 1 for an electrical machine, the method comprising: securing a plurality of permanent magnets M inside connecting elements (positioning substrates/rectangular drawers) P/9;  
providing a stacked rotor laminated core 1 having receptacles (slots) S for the connecting elements (¶[0023]); and 
inserting the connecting elements with the permanent magnets M therein into the receptacle S of the stacked rotor laminated core (¶[0024]); 
the connecting elements each have an outer fixing structure (walls 10/11 with elastic profiles 19) for securing the connecting elements inside the receptacles of the rotor laminated core (¶[0025]-¶[0029]); and 
the permanent magnets M are inserted into the connecting elements (¶[0029]). 
Carlsson teaches the connecting element (rectangular drawer) 9 may comprise a plastic (¶[0018]), not a thermoplastic, per se.

 Thus, it would have been obvious before the effective filing date to make Carlsson’s connecting element from a thermoplastic since Klementis teaches thermoplastic material was desirable for its low cost to manufacture and for providing robust mounting of the magnet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832